This is a proceeding under the Workmen's Compensation act. The question at issue is whether the death of the employe was the result of an accident arising out of and in the course of his employment. The bureau, the Court of Common Pleas and the Supreme Court resolved this question in favor of the employer. We find it unnecessary to review the evidence. Suffice it to say, that where, as here, the testimony is susceptible of conflicting inferences, the findings of fact by the Supreme Court are conclusive on appeal.
Judgment affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 13.
For reversal — None. *Page 401